Exhibit 10.2

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

           THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be
amended or modified from time to time, the "Security Agreement") is entered into
as of October 27, 2005 by and among SYSTEMAX INC., a corporation organized under
the laws of the State of Delaware ("SYX"), SYSTEMAX MANUFACTURING INC., a
corporation organized under the laws of the State of Delaware ("SMI"), GLOBAL
COMPUTER SUPPLIES INC., a corporation organized under the laws of the State of
New York ("GCS"), GLOBAL EQUIPMENT COMPANY INC., a corporation organized under
the laws of the State of New York ("GEC"), TIGERDIRECT, INC., a corporation
organized under the laws of the State of Florida ("Tiger"), DARTEK CORPORATION,
a corporation organized under the laws of the State of Delaware ("Dartek"),
NEXEL INDUSTRIES, INC., a corporation organized under the laws of the State of
New York ("NII"), MISCO AMERICA INC., a corporation organized under the laws of
the State of Delaware ("Misco"), ONREBATE.COM INC., a corporation organized
under the laws of the State of Delaware ("OCI"), PAPIER CATALOGUES, INC., a
corporation organized under the laws of the State of New York ("PCI"), CATALOG
DATA SYSTEMS, INC., a corporation organized under the laws of the State of New
York ("CDS"), MILLENNIUM FALCON CORP., a corporation organized under the laws of
the State of Delaware ("MFC"), TEK SERV INC., a corporation organized under the
laws of the State of Delaware ("TSI"), B.T.S.A., Inc., a corporation organized
under the laws of the State of New York ("BTSA"), PROFIT CENTER SOFTWARE INC., a
corporation organized under the laws of the State of New York ("PCS"), GLOBAL
GOV/ED SOLUTIONS INC., a corporation organized under the laws of the State of
Delaware ("GGES"), GLOBAL GOVERNMENT & EDUCATION INC. ("GGE"), SYX DISTRIBUTION
INC., a corporation organized under the laws of the State of Delaware ("SYXD"),
SYX SERVICES INC., a corporation organized under the laws of the State of New
York ("SSI"), ULTRA PRODUCTS INC., a corporation organized under the laws of the
State of Delaware ("UPI"), SYSTEMAX SUWANEE LLC, a limited liability company
organized under the laws of the State of Delaware ("SSLLC") and THE MILLENIUM
GROUP LLC, a limited liability company organized under the laws of the State of
Connecticut ("TMGLLC") (SYX, SMI, GCS, GEC, Tiger, Dartek, NII, Misco, OCI, PCI,
CDS, MFC, TSI, BTSA, PCS, GGES, GGE, SYXD, SSI, UPI, SSLLC and TMGLLC, each a
"Grantor" and jointly and severally the "Grantors") and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent (the "US Administrative Agent")
for the lenders party to the Credit Agreement referred to below.

PRELIMINARY STATEMENT

           WHEREAS, the Grantors, the US Administrative Agent, the Loan Parties,
the Lenders and other parties are entering into an Amended and Restated Credit
Agreement dated as of the date hereof (as it may be amended or modified from
time to time, the "Credit Agreement"). The Grantors are entering into this
Amended and Restated Security Agreement in order to induce the Lenders to enter
into and extend credit to the Borrowers under the Credit Agreement and to secure
the Secured Obligations.

           WHEREAS, the Grantors (other than GGE), the US Administrative Agent
and the lenders party thereto are parties to a Loan and Security Agreement dated
as of June 13, 2001 (as amended or otherwise supplemented prior to the date
hereof, the "Existing US Credit Agreement") pursuant to which the lenders party
thereto agreed to provide the US Borrowers (other than GGE) with certain
financial accommodations.

           WHEREAS, (a) SYX, GCS, GEC, Tiger, NII, Misco and PCS are each a
party to a Trademark Collateral Security Agreement with US Administrative Agent,
each dated as of June 13, 2001, and (b) GCS is a party to a Trademark Collateral
Security Agreement with US Administrative Agent dated as of April 28, 2003 (as
each of the documents in clauses (a) and (b) have been amended or otherwise
supplemented prior to the date hereof, collectively, the "Existing Trademark
Security Agreements").

           WHEREAS, SYX and GEC are each a party to a Patent Collateral Security
Agreement with US Administrative Agent, each dated as of June 13, 2001 (as
amended or otherwise supplemented prior to the date hereof, collectively, the
"Existing Patent Security Agreements").

           WHEREAS, PCS, GGES and SSI are each a party to a Security Agreement
dated as of October 1, 2003 (as amended or otherwise supplemented prior to the
date hereof, the "Existing Guarantor Security Agreement").

           WHEREAS, US Administrative Agent and (i) SYX, GCS and MFC are each a
party to a Pledge Agreement, each dated as of June 13, 2001 (ii) SYX is party to
a Pledge Agreement dated as of April 18, 2004 and (iii) SYX is party to a Pledge
Agreement dated as of May 10, 2004 (each of the foregoing Pledge Agreements, as
amended or otherwise supplemented prior to the date hereof, collectively, the
"Existing Stock Pledge Agreements" and together with the Existing Trademark
Security Agreements, the Existing Patent Security Agreements and the Existing
Guarantor Security Agreement, the "Existing Ancillary Security Agreements").

           WHEREAS, GGE is being joined as an additional Grantor and US
Borrower, and the Credit Agreement is being entered into by institutions
(including, without limitation, additional lenders which have agreed to provide
certain financial accommodations to Borrowers) not previously parties to the
Existing Credit Agreement or the Existing Ancillary Security Agreements.

           WHEREAS, this Security Agreement and the Credit Agreement are being
entered into for the purpose of amending and restating the Existing US Credit
Agreement and Existing Ancillary Security Agreements on the terms and conditions
herein and in the Credit Agreement.

           NOW, THEREFORE, in consideration of any loan or advance or grant of
credit heretofore or hereafter made to or for the account of Borrowers by the
Administrative Agents and Lenders, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

AMENDMENT AND RESTATEMENT

           As of the date hereof, the terms, conditions, covenants, agreements,
representations and warranties contained in the Existing US Credit Agreement and
Existing Ancillary Security Documents shall be deemed amended and restated in
their entirety as follows and as provided in the Credit Agreement, and the
Existing US Credit Agreement and Existing Ancillary Security Documents shall be
consolidated with and into and superseded by this Security Agreement and the
Credit Agreement; provided, however, that nothing contained in this Security
Agreement or the Credit Agreement shall impair, limit or affect the Liens
theretofore granted, pledged and/or assigned to the US Administrative Agent
and/or the lenders party thereto as security for the Obligations under, and as
defined in, the Existing US Credit Agreement and Existing Ancillary Security
Documents, except as otherwise herein provided.

           ACCORDINGLY, the Grantors and the US Administrative Agent, on behalf
of the Lenders, hereby agree as follows:

ARTICLE I
DEFINITIONS

           1.1. Terms Defined in Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

           1.2. Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

           1.3. Definitions of Certain Terms Used Herein. As used in this
Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:

           "Accounts" shall have the meaning set forth in Article 9 of the UCC.

           "Article" means a numbered article of this Security Agreement, unless
another document is specifically referenced.

           "Assigned Contracts" means, collectively, all of the Grantors' rights
and remedies under, and all moneys and claims for money due or to become due to
the Grantors under those contracts set forth on Exhibit J hereto, and any other
material contracts, and any and all amendments, supplements, extensions, and
renewals thereof including all rights and claims of the Grantors now or
hereafter existing: (a) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing agreements; (b) for any damages arising out of or for breach or
default under or in connection with any of the foregoing contracts; (c) to all
other amounts from time to time paid or payable under or in connection with any
of the foregoing agreements; or (d) to exercise or enforce any and all
covenants, remedies, powers and privileges thereunder.

           "Chattel Paper" shall have the meaning set forth in Article 9 of the
UCC.

           "Closing Date" means the date of the Credit Agreement.

           "Collateral" shall have the meaning set forth in Article II.

           "Collateral Access Agreement" means any landlord waiver or other
agreement, in form and substance satisfactory to the US Administrative Agent,
between the US Administrative Agent and any third party (including any bailee,
consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any Loan Party for any real property where any
Collateral is located, as such landlord waiver or other agreement may be
amended, restated, or otherwise modified from time to time.

           "Collateral Report" means any certificate (including any Borrowing
Base Certificate), report or other document delivered by the Grantors to the US
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.

           "Commercial Tort Claims" means any commercial tort claim (as defined
in the UCC) acquired by any Grantor.

           "Control" shall have the meaning set forth in Article 8 or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

           "Copyrights" means, with respect to any Person, all of such Person's
right, title, and interest in and to the following: (a) all copyrights, rights
and interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

           "Default" means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

           "Deposit Accounts" shall have the meaning set forth in Article 9 of
the UCC.

           "Documents" shall have the meaning set forth in Article 9 of the UCC.

           "Equipment" shall have the meaning set forth in Article 9 of the UCC.

           "Event of Default" means an event described in Section 5.1.

           "Exhibit" refers to a specific exhibit to this Security Agreement,
unless another document is specifically referenced.

           "Farm Products" shall have the meaning set forth in Article 9 of the
UCC.

           "Fixtures" shall have the meaning set forth in Article 9 of the UCC.

           "General Intangibles" shall have the meaning set forth in Article 9
of the UCC.

           "Goods" shall have the meaning set forth in Article 9 of the UCC.

           "Instruments" shall have the meaning set forth in Article 9 of the
UCC.

           "Inventory" shall have the meaning set forth in Article 9 of the UCC.

           "Investment Property" shall have the meaning set forth in Article 9
of the UCC.

           "Lenders" means the lenders party to the Credit Agreement and their
successors and assigns.

           "Letter-of-Credit Rights" shall have the meaning set forth in Article
9 of the UCC.

           "Licenses" means, with respect to any Person, all of such Person's
right, title, and interest in and to (a) any and all licensing agreements or
similar arrangements in and to its Patents, Copyrights, or Trademarks, (b) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.

           "Patents" means, with respect to any Person, all of such Person's
right, title, and interest in and to: (a) any and all patents and patent
applications; (b) all inventions and improvements described and claimed therein;
(c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

           "Pledged Collateral" means all Instruments, Securities and other
Investment Property of each Grantor, whether or not physically delivered to the
US Administrative Agent pursuant to this Security Agreement.

           "Receivables" means the Accounts, Chattel Paper, Documents,
Investment Property, Instruments and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

           "Required Secured Parties" means (a) prior to an acceleration of the
Obligations under the Credit Agreement, the Required Lenders, (b) after an
acceleration of the Obligations under the Credit Agreement but prior to the date
upon which the Credit Agreement has terminated by its terms and all of the
obligations thereunder have been paid in full, Lenders holding in the aggregate
at least fifty-one percent (51%) of the total of the Aggregate Credit Exposure,
and (c) after the Credit Agreement has terminated by its terms and all of the
Obligations thereunder have been paid in full (whether or not the Obligations
under the Credit Agreement were ever accelerated), Lenders holding in the
aggregate at least fifty-one percent (51%) of the aggregate net early
termination payments and all other amounts then due and unpaid from the Grantors
to the Lenders under Swap Agreement, as determined by the US Administrative
Agent in its reasonable discretion.

           "Section" means a numbered section of this Security Agreement, unless
another document is specifically referenced.

           "Security" has the meaning set forth in Article 8 of the UCC.

           "Stock Rights" means all dividends, instruments or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any Equity Interest constituting Collateral,
any right to receive an Equity Interest and any right to receive earnings, in
which any Grantor now has or hereafter acquires any right, issued by an issuer
of such Equity Interest.

           "Supporting Obligations" shall have the meaning set forth in Article
9 of the UCC.

           "Trademarks" means, with respect to any Person, all of such Person's
right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all licenses of the foregoing, whether
as licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

           "UCC" means the Uniform Commercial Code, as in effect from time to
time, of the State of New York or of any other state the laws of which are
required as a result thereof to be applied in connection with the attachment,
perfection or priority of, or remedies with respect to, US Administrative
Agent's or any Lender's Lien on any Collateral.

           The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.

ARTICLE II
GRANT OF SECURITY INTEREST

           Each Grantor (other than GGE) hereby acknowledges, agrees and
confirms that US Administrative Agent, on behalf of and for the ratable benefit
of Lenders shall continue to have a continuing security interest in all
Collateral granted to US Administrative Agent on behalf of and for the ratable
benefit of the Lenders under the Existing US Credit Agreement and Existing
Ancillary Security Agreements and to the extent not otherwise granted to US
Administrative Agent and Lenders therein, each Grantor (including, without
limitation, GGE) pledges, assigns and grants to the US Administrative Agent, on
behalf of and for the ratable benefit of the Lenders, a security interest in all
of its right, title and interest in, to and under all personal property and
other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of any Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, any
Grantor, and regardless of where located (all of which will be collectively
referred to as the "Collateral") (provided, however, that as to Securities of
foreign issuers held by any Grantor, the extent of such security interest shall
be limited to 65% of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)), including:

  (i) all Accounts;


  (ii) all Chattel Paper;


  (iii) all Copyrights, Patents and Trademarks;


  (iv) all Documents;


  (v) all Equipment;


  (vi) all Fixtures;


  (vii) all General Intangibles;


  (viii) all Goods;


  (ix) all Instruments;


  (x) all Inventory;


  (xi) all Investment Property (except as otherwise noted above);


  (xii) all cash or cash equivalents;


  (xiii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;


  (xiv) all Deposit Accounts with any bank or other financial institution;


  (xv) all Commercial Tort Claims;


  (xvi) all Assigned Contracts;


  (xvii) all Farm Products;


  (xviii) and all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;


to secure the prompt and complete payment and performance of the Secured
Obligations. Notwithstanding the foregoing, and notwithstanding the inclusion of
the foregoing categories of Collateral in any and all financing statements filed
by or on behalf of the US Administrative Agent and the Lenders, (a) each
Grantor's grant of a security interest in Equipment shall not attach until the
first time the US Administrative Agent has determined in its sole discretion
that Borrowing Base Availability is less than $35,000,000 (which such
determination shall be memorialized in a writing, a copy of which shall be
promptly provided to SYX) and upon such determination US Administrative Agent's
security interest shall automatically attach to the Equipment without any
additional action on the part of the US Administrative Agent or the Grantors;
provided, however, all of the Grantors' Equipment shall at all times be
considered "Collateral" hereunder and under the Credit Agreement and (b) no
grant of security interests in Real Property or Fixtures of the Grantors shall
be made except as provided in Section 4.17.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

          Each Grantor represents and warrants to the US Administrative Agent
and the Lenders that:

           3.1. Title, Perfection and Priority. Each Grantor has good and valid
rights in or the power to transfer the Collateral and title to the Collateral
with respect to which it has purported to grant a security interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.1(e), and
has full power and authority to grant to the US Administrative Agent the
security interest in such Collateral pursuant hereto. When the Lien of the US
Administrative Agent shall have attached and financing statements have been
filed in the appropriate offices against any Grantor in the locations listed on
Exhibit H, and applicable assignments of security interests have been filed with
the United States Copyright Office and the United States Trademark Office, the
US Administrative Agent will have a fully perfected first priority security
interest in that Collateral in which a security interest may be perfected by
filing in the United States, subject only to Liens permitted under Section
4.1(e).

           3.2. Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of each Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.

           3.3. Principal Location. Each Grantor's mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed in Exhibit A;
each Grantor has no other places of business except those set forth in Exhibit
A.

           3.4. Collateral Locations. All of each Grantor's locations where
Collateral is located are listed on Exhibit A. All of said locations are owned
by a Grantor except for locations (i) which are leased by a Grantor as lessee
and designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held
in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.

           3.5. Deposit Accounts. All of each Grantor's Deposit Accounts are
listed on Exhibit B.

           3.6. Exact Names. Each Grantor's name in which it has executed this
Security Agreement is the exact name as it appears in each Grantor's
organizational documents, as amended, as filed with each Grantor's jurisdiction
of organization. Except as disclosed on Exhibit K attached hereto, no Grantor
has, during the past five years, been known by or used any other corporate or
fictitious name, or been a party to any merger or consolidation, or been a party
to any acquisition.

           3.7. Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of each Grantor. All action by each
Grantor necessary or desirable to protect and perfect the US Administrative
Agent's Lien on each item listed on Exhibit C (including the delivery of all
originals and the placement of a legend on all Chattel Paper as required
hereunder) has been duly taken. The US Administrative Agent will have a fully
perfected first priority security interest in the Collateral listed on Exhibit
C, subject only to Liens permitted under Section 4.1(e).

           3.8. Accounts and Chattel Paper.

                     (a) The names of the obligors, amounts owing, due dates and
other information with respect to the Accounts and Chattel Paper are and will be
correctly stated in all records of each Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the US
Administrative Agent by each Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, each Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be.

                     (b) With respect to Accounts, except as specifically
disclosed on the most recent Collateral Report, (i) all Accounts are Eligible
Accounts; (ii) all Accounts represent bona fide sales of Inventory or rendering
of services to Account Debtors in the ordinary course of each Grantor's business
and are not evidenced by a judgment, Instrument or Chattel Paper; (iii) there
are no setoffs, claims or disputes existing or asserted with respect thereto and
no Grantor has made any agreement with any Account Debtor for any extension of
time for the payment thereof, any compromise or settlement for less than the
full amount thereof, any release of any Account Debtor from liability therefor,
or any deduction therefrom except a discount or allowance allowed by any Grantor
in the ordinary course of its business for prompt payment and disclosed to the
US Administrative Agent; (iv) to Grantors' knowledge, there are no facts, events
or occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
any Grantor's books and records and any invoices, statements and Collateral
Reports with respect thereto; (v) no Grantor has received any notice of
proceedings or actions which are threatened or pending against any Account
Debtor which might result in any adverse change in such Account Debtor's
financial condition; and (vi) no Grantor has knowledge that any Account Debtor
is unable generally to pay its debts as they become due.

                     (c) In addition, with respect to all Accounts, (i) the
amounts shown on all invoices, statements and Collateral Reports with respect
thereto are actually and absolutely owing to the applicable Grantor as indicated
thereon and are not in any way contingent; (ii) no payments have been or shall
be made thereon except payments immediately delivered to a Lock Box or a
Collateral Deposit Account as required pursuant to Section 5.17 of the Credit
Agreement; and (iii) to the Grantors' knowledge, all Account Debtors have the
capacity to contract.

           3.9. Inventory. With respect to any Inventory scheduled or listed on
the most recent Collateral Report, (a) such Inventory (other than Inventory in
transit) is located at one of the Grantors' locations set forth on Exhibit A,
(b) no Inventory (other than Inventory in transit) is now, or shall at any time
or times hereafter be stored at any other location except as permitted by
Section 4.1(g), (c) each Grantor has good, indefeasible and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for the Lien granted to the US
Administrative Agent, for the benefit of the US Administrative Agent and
Lenders, and except for Permitted Encumbrances, (d) except as specifically
disclosed in the most recent Collateral Report, such Inventory is Eligible
Inventory of good and merchantable quality, free from any defects, (e) such
Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition,
(f) such Inventory (if manufactured by a Grantor in the United States) has been
produced in accordance with the Federal Fair Labor Standards Act of 1938, as
amended, and all rules, regulations and orders thereunder and (g) the completion
of manufacture, sale or other disposition of such Inventory by the US
Administrative Agent following an Event of Default shall not require the consent
of any Person and shall not constitute a breach or default under any contract or
agreement to which any Grantor is a party or to which such property is subject.

           3.10. Intellectual Property. No Grantor has any interest in, or title
to, any Patent, Trademark or Copyright except as set forth in Exhibit D. This
Security Agreement is effective to create a valid and continuing Lien and, upon
filing of appropriate financing statements in the offices listed on Exhibit H
and this Security Agreement with the United States Copyright Office and the
United States Patent and Trademark Office, fully perfected first priority
security interests in favor of the US Administrative Agent on the Grantors'
United States Patents, Trademarks and Copyrights, such perfected security
interests are enforceable as such as against any and all creditors of and
purchasers from the Grantors; and all action necessary or desirable to protect
and perfect the US Administrative Agent's Lien on the Grantors' United States
Patents, Trademarks or Copyrights shall have been duly taken.

           3.11. Filing Requirements. None of the Equipment is covered by any
certificate of title, except for the vehicles described in Part I of Exhibit E.
None of the Collateral is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) the vehicles
described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights
held by the Grantors and described in Exhibit D. The legal description, county
and street address of each property on which any Fixtures are located is set
forth in Exhibit F together with the name and address of the record owner of
each such property.

           3.12. No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming any Grantor as debtor has been
filed or is of record in any jurisdiction except (a) for financing statements or
security agreements naming the US Administrative Agent on behalf of the Lenders
as the secured party and (b) as permitted by Section 4.1(e).

           3.13. Pledged Collateral.

                     (a) Exhibit G sets forth a complete and accurate list of
all of the Pledged Collateral. Each Grantor is the direct, sole beneficial owner
and sole holder of record of the applicable Pledged Collateral listed on Exhibit
G as being owned by it, free and clear of any Liens, except for the security
interest granted to the US Administrative Agent for the benefit of the Lenders
hereunder. Each Grantor further represents and warrants that (i) all Pledged
Collateral constituting an Equity Interest has been (to the extent such concepts
are relevant with respect to such Pledged Collateral) duly authorized and
validly issued, and is fully paid and non-assessable, (ii) with respect to any
certificates delivered to the US Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, the Grantors have so informed the US Administrative Agent so
that the US Administrative Agent may take steps to perfect its security interest
therein as a General Intangible, (iii) all Pledged Collateral held by a
securities intermediary is covered by a control agreement among the applicable
Grantor, the securities intermediary and the US Administrative Agent pursuant to
which the US Administrative Agent has Control and (iv) all Pledged Collateral
which represents Indebtedness owed to any Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and such issuer is not in
default thereunder.

                     (b) In addition, (i) none of the Pledged Collateral has
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject, (ii) there are existing no options, warrants, calls
or commitments of any character whatsoever relating to the Pledged Collateral or
which obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, except as set forth on Exhibit
G, and (iii) no consent, approval, authorization, or other action by, and no
giving of notice, filing with, any governmental authority or any other Person is
required for the pledge by the applicable Grantor of the Pledged Collateral
pursuant to this Security Agreement or for the execution, delivery and
performance of this Security Agreement by the applicable Grantor, or for the
exercise by the US Administrative Agent of the voting or other rights provided
for in this Security Agreement or for the remedies in respect of the Pledged
Collateral pursuant to this Security Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally.

                     (c) Except as set forth in Exhibit G, the applicable
Grantor owns 100% of the issued and outstanding Equity Interests which
constitute Pledged Collateral and none of the Pledged Collateral which
represents Indebtedness owed to such Grantor is subordinated in right of payment
to other Indebtedness or subject to the terms of an indenture.

ARTICLE IV
COVENANTS

           From the date of this Security Agreement, and thereafter until this
Security Agreement is terminated, each Grantor agrees that:

           4.1. General.

                     (a) Collateral Records. Each Grantor will maintain complete
and accurate books and records with respect to the Collateral, and furnish to
the US Administrative Agent, with sufficient copies for each of the Lenders,
such reports relating to the Collateral as the US Administrative Agent shall
from time to time request.

                     (b) Authorization to File Financing Statements;
Ratification. Each Grantor hereby authorizes the US Administrative Agent to
file, and if requested will deliver to the US Administrative Agent, all
financing statements and other documents and take such other actions as may from
time to time be requested by the US Administrative Agent in order to maintain a
first perfected security interest in and, if applicable, Control of, the
Collateral. Any financing statement filed by the US Administrative Agent may be
filed in any filing office in any UCC jurisdiction and may (i) indicate the
Collateral (1) as all assets of each Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC or such jurisdiction, or (2) by any
other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. Each Grantor also agrees to furnish any such information to
the US Administrative Agent promptly upon request. Each Grantor also ratifies
its authorization for the US Administrative Agent to have filed in any UCC
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

                     (c) Further Assurances. Each Grantor will, if so requested
by the US Administrative Agent, furnish to the US Administrative Agent, as often
as the US Administrative Agent requests, statements and schedules further
identifying and describing the Collateral and such other reports and information
in connection with the Collateral as the US Administrative Agent may reasonably
request, all in such detail as the US Administrative Agent may specify. Each
Grantor also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the US
Administrative Agent in the Collateral and the priority thereof against any Lien
not expressly permitted hereunder.

                     (d) Disposition of Collateral. No Grantor will sell, lease
or otherwise dispose of the Collateral except for dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement.

                     (e) Liens. No Grantor will create, incur, or suffer to
exist any Lien on the Collateral except (i) the security interest created by
this Security Agreement, and (ii) other Permitted Encumbrances.

                     (f) Other Financing Statements. No Grantor will authorize
the filing of any financing statement naming it as debtor covering all or any
portion of the Collateral, except as permitted by Section 4.1(e). Each Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of the US Administrative Agent, subject to the
applicable Grantor's rights under Section 9-509(d)(2) of the UCC.

                     (g) Locations. No Grantor will (i) maintain any Collateral
at any location other than those locations listed on Exhibit A, (ii) otherwise
change, or add to, such locations without the US Administrative Agent's prior
written consent as required by the Credit Agreement (and if the US
Administrative Agent gives such consent, the applicable Grantor will
concurrently therewith obtain a Collateral Access Agreement for each such
location to the extent required by the Credit Agreement), or (iii) change its
principal place of business or chief executive office from the location
identified on Exhibit A, other than as permitted by the Credit Agreement.

           (h) Compliance with Terms. Each Grantor will perform and comply with
all obligations in respect of the Collateral and all agreements to which it is a
party or by which it is bound relating to the Collateral.

           4.2. Receivables.

                     (a) Certain Agreements on Receivables. No Grantor will make
or agree to make any discount, credit, rebate or other reduction in the original
amount owing on a Receivable or accept in satisfaction of a Receivable less than
the original amount thereof, except that, prior to the occurrence of an Event of
Default, the applicable Grantor may reduce the amount of Accounts arising from
the sale of Inventory in accordance with its present policies and in the
ordinary course of business.

                     (b) Collection of Receivables. Except as otherwise provided
in this Security Agreement, each Grantor will collect and enforce, at the
Grantors' sole expense, all amounts due or hereafter due to each Grantor under
the Receivables.

                     (c) Delivery of Invoices. Each Grantor will deliver to the
US Administrative Agent immediately upon its request duplicate invoices with
respect to each Account bearing such language of assignment as the US
Administrative Agent shall specify.

                     (d) Disclosure of Counterclaims on Receivables. If (i) any
discount, credit or agreement to make a rebate or to otherwise reduce the amount
owing on a Receivable exists or (ii) if, to the knowledge of any Grantor, any
dispute, setoff, claim, counterclaim or defense exists or has been asserted or
threatened with respect to a Receivable, the Grantors will promptly disclose
such fact to the US Administrative Agent in writing. The Grantors shall send the
US Administrative Agent a copy of each credit memorandum in excess of $1,000,000
or any lesser amount if requested by US Administrative Agent, as soon as issued,
and the Grantors shall promptly report each credit memo and each of the facts
required to be disclosed to the US Administrative Agent in accordance with this
Section 4.2(d) on the Borrowing Base Certificates submitted by it.

                     (e) Electronic Chattel Paper. Each Grantor shall take all
steps necessary to grant the US Administrative Agent Control of all electronic
chattel paper in accordance with the UCC and all "transferable records" as
defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.

           4.3. Inventory and Equipment.

                     (a) Maintenance of Goods. Each Grantor will do all things
necessary to maintain, preserve, protect and keep the Inventory and the
Equipment in good repair and working and saleable condition, except for damaged
or defective goods arising in the ordinary course of the Grantors' business and
except for ordinary wear and tear in respect of the Equipment.

                     (b) Returned Inventory. If an Account Debtor returns any
Inventory to a Grantor when no Event of Default exists, then the Grantors shall
promptly determine the reason for such return and shall issue a credit
memorandum to the Account Debtor in the appropriate amount. The Grantors shall
immediately report to the US Administrative Agent any return involving an amount
in excess of $1,000,000 or any lesser amount if requested by US Administrative
Agent. Each such report shall indicate the reasons for the returns and the
locations and condition of the returned Inventory. In the event any Account
Debtor returns Inventory to a Grantor when an Event of Default exists, the
Grantors, upon the request of the US Administrative Agent, shall: (i) hold the
returned Inventory in trust for the US Administrative Agent; (ii) segregate all
returned Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the US Administrative Agent's written
instructions; and (iv) not issue any credits or allowances with respect thereto
without the US Administrative Agent's prior written consent. All returned
Inventory shall be subject to the US Administrative Agent's Liens thereon.
Whenever any Inventory is returned, the related Account shall be deemed
ineligible to the extent of the amount owing by the Account Debtor with respect
to such returned Inventory and such returned Inventory shall not be Eligible
Inventory.

                     (c) Inventory Count; Perpetual Inventory System. Each
Grantor will conduct a physical count of the Inventory at least once per fiscal
year, and after and during the continuation of an Event of Default, at such
other times as the US Administrative Agent requests. Each Grantor, at its own
expense, shall deliver to the US Administrative Agent the results of each
physical verification, which such Grantor has made, or has caused any other
Person to make on its behalf, of all or any portion of its Inventory. Each
Grantor will maintain a perpetual inventory reporting system at all times.

                     (d) Equipment. Each Grantor shall promptly inform the US
Administrative Agent of any additions to or deletions from the Equipment which
individually exceed $1,500,000 or any lesser amount if requested by US
Administrative Agent. No Grantor shall permit any Equipment to become a fixture
with respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the US
Administrative Agent does not have a Lien. No Grantor will, without the US
Administrative Agent's prior written consent, alter or remove any identifying
symbol or number on any of the Grantors' Equipment constituting Collateral.

                     (e) Titled Vehicles. Each Grantor will give the US
Administrative Agent notice of its acquisition of any vehicle covered by a
certificate of title and deliver to the US Administrative Agent, upon request,
the original of any vehicle title certificate and provide and/or file all other
documents or instruments necessary to have the Lien of the US Administrative
Agent noted on any such certificate or with the appropriate state office.

           4.4. Delivery of Instruments, Securities, Chattel Paper and
Documents. Each Grantor will (a) deliver to the US Administrative Agent
immediately upon execution of this Security Agreement the originals of all
Chattel Paper, Securities and Instruments constituting Collateral (if any then
exist), (b) hold in trust for the US Administrative Agent upon receipt and
immediately thereafter deliver to the US Administrative Agent any Chattel Paper,
Securities and Instruments constituting Collateral, (c) upon the US
Administrative Agent's request, deliver to the US Administrative Agent (and
thereafter hold in trust for the US Administrative Agent upon receipt and
immediately deliver to the US Administrative Agent) any Document evidencing or
constituting Collateral and (d) upon the US Administrative Agent's request,
deliver to the US Administrative Agent a duly executed amendment to this
Security Agreement, pursuant to which such Grantor will pledge such additional
Collateral. Each Grantor hereby authorizes the US Administrative Agent to attach
each Amendment to this Security Agreement and agrees that all additional
Collateral set forth in such Amendments shall be considered to be part of the
Collateral.

           4.5. Uncertificated Pledged Collateral. Each Grantor will permit the
US Administrative Agent from time to time to cause the appropriate issuers (and,
if held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral not represented
by certificates to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the US Administrative Agent granted pursuant to
this Security Agreement. Each Grantor will take any actions necessary to cause
(a) the issuers of uncertificated securities which are Pledged Collateral and
(b) any securities intermediary which is the holder of any Pledged Collateral,
to cause the US Administrative Agent to have and retain Control over such
Pledged Collateral. Without limiting the foregoing, each Grantor will, with
respect to Pledged Collateral held with a securities intermediary, cause such
securities intermediary to enter into a control agreement with the US
Administrative Agent, in form and substance satisfactory to the US
Administrative Agent, giving the US Administrative Agent Control.

           4.6. Pledged Collateral.

                     (a) Changes in Capital Structure of Issuers. No Grantor
will (i) permit or suffer any issuer of an Equity Interest constituting Pledged
Collateral to dissolve, merge, liquidate, retire any of its Equity Interests or
other Instruments or Securities evidencing ownership, reduce its capital, sell
or encumber all or substantially all of its assets (except for Permitted
Encumbrances and sales of assets permitted pursuant to Section 4.1(d)) or merge
or consolidate with any other entity, or (ii) vote any Pledged Collateral in
favor of any of the foregoing.

                     (b) Issuance of Additional Securities. No Grantor will
permit or suffer the issuer of an Equity Interest constituting Pledged
Collateral to issue additional Equity Interests, any right to receive the same
or any right to receive earnings, except to the applicable Grantor.

                     (c) Registration of Pledged Collateral. Each Grantor will
permit any registerable Pledged Collateral to be registered in the name of the
US Administrative Agent or its nominee at any time at the option of the Required
Secured Parties.

                     (d) Exercise of Rights in Pledged Collateral.

                       (i) Without in any way limiting the foregoing and subject
to clause (ii) below, each Grantor shall have the right to exercise all voting
rights or other rights relating to the Pledged Collateral for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided, however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the US
Administrative Agent in respect of the Pledged Collateral.


                       (ii) The Grantors will permit the US Administrative Agent
or its nominee at any time after the occurrence of an Event of Default, without
notice, to exercise all voting rights or other rights relating to Pledged
Collateral, including, without limitation, exchange, subscription or any other
rights, privileges, or options pertaining to any Equity Interest or Investment
Property constituting Pledged Collateral as if it were the absolute owner
thereof.


                       (iii) The Grantors shall be entitled to collect and
receive for its own use all cash dividends and interest paid in respect of the
Pledged Collateral to the extent not in violation of the Credit Agreement other
than any of the following distributions and payments (collectively referred to
as the "Excluded Payments"): (A) dividends and interest paid or payable other
than in cash in respect of any Pledged Collateral, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any Pledged Collateral; (B) dividends and other distributions paid
or payable in cash in respect of any Pledged Collateral in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in capital of an issuer; and (C) cash paid,
payable or otherwise distributed, in respect of principal of, or in redemption
of, or in exchange for, any Pledged Collateral; provided, however, that until
actually paid, all rights to such distributions shall remain subject to the Lien
created by this Security Agreement; and


                       (iv) All Excluded Payments and all other distributions in
respect of any of the Pledged Collateral, whenever paid or made, shall be
delivered to the US Administrative Agent to hold as Pledged Collateral and
shall, if received by any Grantor, be received in trust for the benefit of the
US Administrative Agent, be segregated from the other property or funds of the
Grantors, and be forthwith delivered to the US Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).


           4.7. Intellectual Property.

                     (a) Each Grantor will use its best efforts to secure all
consents and approvals necessary or appropriate for the assignment to or benefit
of the US Administrative Agent of any License held by any Grantor and to enforce
the security interests granted hereunder.

                     (b) Each Grantor shall notify the US Administrative Agent
immediately if it knows or has reason to know that any application or
registration relating to any Patent, Trademark or Copyright (now or hereafter
existing) may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding the applicable
Grantor's ownership of any Patent, Trademark or Copyright, its right to register
the same, or to keep and maintain the same.

                     (c) In no event shall any Grantor, either directly or
through any agent, employee, licensee or designee, file an application for the
registration of any Patent, Trademark or Copyright with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency without giving the US Administrative Agent prior written notice
thereof, and, upon request of the US Administrative Agent, the Grantors shall
execute and deliver any and all security agreements as the US Administrative
Agent may request to evidence the US Administrative Agent's first priority
security interest on such Patent, Trademark or Copyright, and the General
Intangibles of each of the Grantors relating thereto or represented thereby.

                     (d) Each Grantor shall take all actions necessary or
requested by the US Administrative Agent to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of the Patents, Trademarks and Copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings.

                     (e) Each Grantor shall, unless it shall reasonably
determine that such Patent, Trademark or Copyright is in no way material to the
conduct of its business or operations, promptly take appropriate action to
enforce such Patent, Trademark or Copyright including, as appropriate, sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and shall take such other
actions as the US Administrative Agent shall deem appropriate under the
circumstances to protect such Patent, Trademark or Copyright. In the event that
a Grantor institutes suit because any of the Patents, Trademarks or Copyrights
constituting Collateral is infringed upon, or misappropriated or diluted by a
third party, the Grantors shall comply with Section 4.8.

           4.8 Commercial Tort Claims. Each Grantor shall promptly, and in any
event within two Business Days after such Guarantor obtains knowledge of the
acquisition of such claim, notify the US Administrative Agent of any commercial
tort claim (as defined in the UCC) acquired by it and, unless the US
Administrative Agent otherwise consents, the applicable Grantor shall enter into
an amendment to this Security Agreement, in the form of Exhibit I hereto,
granting to US Administrative Agent a first priority security interest in such
commercial tort claim.

           4.9. Letter-of-Credit Rights. If any Grantor is or becomes the
beneficiary of a letter of credit, the Grantors shall promptly, and in any event
within two Business Days after becoming a beneficiary, notify the US
Administrative Agent thereof and cause the issuer and/or confirmation bank to
(i) consent to the assignment of any Letter-of-Credit Rights to the US
Administrative Agent and (ii) agree to direct all payments thereunder to a
Deposit Account at the US Administrative Agent or subject to a Control Agreement
for application to the Secured Obligations, in accordance with Section 2.17 of
the Credit Agreement, all in form and substance reasonably satisfactory to the
US Administrative Agent.

           4.10. Federal, State or Municipal Claims. The Grantors will promptly
notify the US Administrative Agent of any Collateral which constitutes a claim
against the United States government or any state or local government or any
instrumentality or agency thereof, the assignment of which claim is restricted
by federal, state or municipal law.

           4.11. No Interference. Each Grantor agrees that it will not interfere
with any right, power and remedy of the US Administrative Agent provided for in
this Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the US
Administrative Agent of any one or more of such rights, powers or remedies.

           4.12. Insurance. (a) In the event any Collateral is located in any
area that has been designated by the Federal Emergency Management Agency as a
"Special Flood Hazard Area", the Grantors shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a "Special Flood Hazard
Area"). The amount of all insurance required by this Section shall at a minimum
comply with applicable law, including the Flood Disaster Protection Act of 1973,
as amended. All premiums on such insurance shall be paid when due by the
Grantors, and copies of the policies delivered to the US Administrative Agent.
If any Grantor fails to obtain any insurance as required by this Section, the US
Administrative Agent at the direction of the Required Lenders may obtain such
insurance at the Grantors' expense. Unless the Grantors provide the US
Administrative Agent with evidence of the insurance coverage required by this
Agreement, the US Administrative Agent may purchase insurance at the Grantors'
expense to protect the US Administrative Agent's and the Lenders' interests in
the Collateral. This insurance may, but need not, protect the Grantors'
interests. The coverage that the US Administrative Agent purchases may not pay
any claim that any Grantor makes or any claim that is made against any Grantor
in connection with the Collateral. Grantors may later cancel any insurance
purchased by the US Administrative Agent, but only after providing the US
Administrative Agent with evidence that the Grantors have obtained insurance as
required by this Agreement. If the US Administrative Agent purchases insurance
for the Collateral, the Grantors will be responsible for the costs of that
insurance, including interest and any other charges the US Administrative Agent
may impose in connection with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance. The costs of
the insurance may be added to the Grantors' total outstanding balance or
obligation. The costs of the insurance may be more than the cost of insurance
the Grantors may be able to obtain on their own. By purchasing such insurance,
the US Administrative Agent shall not be deemed to have waived any Default
arising from the Grantors' failure to maintain such insurance or pay any
premiums therefor.

                     (b) All insurance policies required under Section 5.10 of
the Credit Agreement shall name the US Administrative Agent (for the benefit of
the US Administrative Agent and the Lenders) as an additional insured or as loss
payee, as applicable, and shall contain loss payable clauses or mortgagee
clauses, through endorsements in form and substance satisfactory to the US
Administrative Agent, which provide that: (i) all proceeds thereunder with
respect to any Collateral shall be payable to the US Administrative Agent; (ii)
no such insurance shall be affected by any act or neglect of the insured or
owner of the property described in such policy; and (iii) such policy and loss
payable or mortgagee clauses may be canceled, amended, or terminated only upon
at least 30 days prior written notice given to the US Administrative Agent.

           4.13. Collateral Access Agreements. Each Grantor shall use
commercially reasonable efforts to obtain a Collateral Access Agreement, from
the lessor of each leased property, mortgagee of owned property or bailee or
consignee with respect to any warehouse, processor or converter facility or
other location where Collateral is stored or located, which agreement or letter
shall provide access rights, contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee, bailee or consignee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the US Administrative Agent. With respect to such
locations or warehouse space leased as of the Closing Date and thereafter, if
the US Administrative Agent has not received a Collateral Access Agreement as of
the Effective Date (or, if later, as of the date such location is acquired or
leased), Borrower's Eligible Inventory at that location shall be excluded from
the Borrowing Base. After the Closing Date, no real property or warehouse space
shall be leased by the Grantors and no Inventory shall be shipped to a processor
or converter under arrangements established after the Closing Date, unless and
until a satisfactory Collateral Access Agreement shall first have been obtained
with respect to such location and if it has not been obtained, Borrowers'
Eligible Inventory at that location shall be excluded from the Borrowing Base.
Each Grantor shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or third party
warehouse where any Collateral is or may be located.

           4.14. Control Agreements. Each Grantor will provide to the US
Administrative Agent, a Control Agreement duly executed on behalf of each
financial institution holding a deposit account of such Grantor as set forth in
the Security Agreement.

           4.15. Change of Name or Location; Change of Fiscal Year. No Grantor
shall (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in the Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the US
Administrative Agent shall have received at least 30 days prior written notice
of such change and the US Administrative Agent shall have acknowledged in
writing that either (1) such change will not adversely affect the validity,
perfection or priority of the US Administrative Agent's security interest in the
Collateral, or (2) any reasonable action requested by the US Administrative
Agent in connection therewith has been completed or taken (including any action
to continue the perfection of any Liens in favor of the US Administrative Agent,
on behalf of Lenders, in any Collateral), provided that, any new location shall
be in the continental U.S. No Grantor shall change its fiscal year, which
currently ends on December 31.

           4.16 Assigned Contracts. Each Grantor will use its best efforts to
secure all consents and approvals necessary or appropriate for the assignment to
or for the benefit of the US Administrative Agent of any Assigned Contract held
by each Grantor and to enforce the security interests granted hereunder. Each
Grantor shall fully perform all of its obligations under each of the Assigned
Contracts, and shall enforce all of its rights and remedies thereunder, in each
case, as it deems appropriate in its business judgment; provided, however, that
such Grantor shall not take any action or fail to take any action with respect
to its Assigned Contracts which would cause the termination of an Assigned
Contract. Without limiting the generality of the foregoing, each Grantor shall
take all action necessary or appropriate to permit, and shall not take any
action which would have any materially adverse effect upon, the full enforcement
of all indemnification rights under its Assigned Contracts. Grantors shall
notify the US Administrative Agent and the Lenders in writing, promptly after
any Grantor becomes aware thereof, of any event or fact which could give rise to
a material claim by it for indemnification under any of its Assigned Contracts,
and shall diligently pursue such right and report to the US Administrative Agent
on all further developments with respect thereto. Each Grantor shall deposit
into a Deposit Account at the US Administrative Agent or subject to a Control
Agreement for application to the Secured Obligations, in accordance with Section
2.17 of the Credit Agreement, all amounts received by any Grantor as
indemnification or otherwise pursuant to its Assigned Contracts. If any Grantor
shall fail after the US Administrative Agent's demand to pursue diligently any
right under its Assigned Contracts, or if an Event of Default then exists, the
US Administrative Agent may, and at the direction of the Required Secured
Parties shall, directly enforce such right in its own or any Grantor's name and
may enter into such settlements or other agreements with respect thereto as the
US Administrative Agent or the Required Secured Parties, as applicable, shall
determine. In any suit, proceeding or action brought by the US Administrative
Agent for the benefit of the Lenders under any Assigned Contract for any sum
owing thereunder or to enforce any provision thereof, the Grantors shall
indemnify and hold the US Administrative Agent and Lenders harmless from and
against all expense, loss or damage suffered by reason of any defense, setoff,
counterclaims, recoupment, or reduction of liability whatsoever of the obligor
thereunder arising out of a breach by any Grantor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing from any Grantor to or in favor of such obligor or its successors. All
such obligations of the Grantors shall be and remain enforceable only against
the Grantors and shall not be enforceable against the US Administrative Agent or
the Lenders. Notwithstanding any provision hereof to the contrary, each Grantor
shall at all times remain liable to observe and perform all of its duties and
obligations under its Assigned Contracts, and the US Administrative Agent's or
any Lender's exercise of any of their respective rights with respect to the
Collateral shall not release any Grantor from any of such duties and
obligations. Neither the US Administrative Agent nor any Lender shall be
obligated to perform or fulfill any of any Grantor's duties or obligations under
its Assigned Contracts or to make any payment thereunder, or to make any inquiry
as to the nature or sufficiency of any payment or property received by it
thereunder or the sufficiency of performance by any party thereunder, or to
present or file any claim, or to take any action to collect or enforce any
performance, any payment of any amounts, or any delivery of any property.

           4.17 Mortgages. Grantors shall as promptly as possible (and in any
event within 30 days) after US Administrative Agent has delivered to US
Borrowing Agent a notice indicating that Borrowing Base Availability has fallen
below $35,000,000, deliver to US Administrative Agent a fully executed mortgage,
substantially in the form of Exhibit L hereto or as otherwise may be
satisfactory to US Administrative Agent, on all Real Property then owned by any
Grantor (except for GCS's Real Property located in Suwanee, Georgia if at the
time of such notice it is subject to mortgage financing permitted under the
Credit Agreement), together with, or within 20 days thereafter if not reasonably
available within such 30 day or shorter period during which the applicable
mortgage has been provided, (i) title insurance policies (or binding commitments
to issue title insurance policies, marked to US Administrative Agent's
satisfaction to evidence the form of such policies to be delivered with respect
to the mortgage), in standard ALTA form, issued by a title insurance company
satisfactory to US Administrative Agent, each in an amount equal to not less
than the fair market value of such Real Property subject to the mortgage,
insuring the mortgage to create a valid Lien on such Real Property subject only
to Permitted Encumbrances, (ii) surveys certified by a licensed surveyor and
sufficient to allow the issuer of the mortgage policy to issue an ALTA lender's
policy and (iii) environmental studies and reports prepared by independent
environmental engineering firms with respect to such Real Property.

ARTICLE V
EVENTS OF DEFAULT AND REMEDIES

           5.1. Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:

                     (a) Any representation or warranty made by or on behalf of
any Grantor under or in connection with this Security Agreement shall be
materially false as of the date on which made.

                     (b) The breach by any Grantor of any of the terms or
provisions of Article IV.

                     (c) The breach by any Grantor (other than a breach which
constitutes an Event of Default under any other Section of this Article V) of
any of the terms or provisions of this Security Agreement which is not remedied
within ten days after such breach.

                     (d) The occurrence of any "Event of Default" under, and as
defined in, the Credit Agreement.

                     (e) Any Equity Interest which is included within the
Collateral shall at any time constitute a Security or the issuer of any such
Equity Interest shall take any action to have such interests treated as a
Security unless (i) all certificates or other documents constituting such
Security have been delivered to the US Administrative Agent and such Security is
properly defined as such under Article 8 of the UCC of the applicable
jurisdiction, whether as a result of actions by the issuer thereof or otherwise,
or (ii) the US Administrative Agent has entered into a control agreement with
the issuer of such Security or with a securities intermediary relating to such
Security and such Security is defined as such under Article 8 of the UCC of the
applicable jurisdiction, whether as a result of actions by the issuer thereof or
otherwise.

           5.2. Remedies.

                     (a) Upon the occurrence of an Event of Default, the US
Administrative Agent may:

                       (i) exercise those rights and remedies provided in this
Security Agreement, the Credit Agreement, or any other Loan Document; provided
that, this Section 5.2(a) shall not be understood to limit any rights or
remedies available to the US Administrative Agent and the Lenders prior to an
Event of Default;


                       (ii) exercise those rights and remedies available to a
secured party under the UCC (whether or not the UCC applies to the affected
Collateral) or under any other applicable law (including, without limitation,
any law governing the exercise of a bank's right of setoff or bankers' lien)
when a debtor is in default under a security agreement;


                       (iii) give notice of sole control or any other
instruction under any Control Agreement or and other control agreement with any
securities intermediary and take any action therein with respect to such
Collateral;


                       (iv) without notice (except as specifically provided in
Section 8.1 or elsewhere herein), demand or advertisement of any kind to any
Grantor or any other Person, enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process) to
collect, receive, assemble, process, appropriate, sell, lease, assign, grant an
option or options to purchase or otherwise dispose of, deliver, or realize upon,
the Collateral or any part thereof in one or more parcels at public or private
sale or sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at any Grantor's premises or elsewhere),
for cash, on credit or for future delivery without assumption of any credit
risk, and upon such other terms as the US Administrative Agent may deem
commercially reasonable; and/or, as determined by the US Administrative Agent in
its sole discretion


                       (v) concurrently with written notice to the Grantors,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, to exercise the voting and all other rights as
a holder with respect thereto, to collect and receive all cash dividends,
interest, principal and other distributions made thereon and to otherwise act
with respect to the Pledged Collateral as though the US Administrative Agent was
the outright owner thereof.


                     (b) The US Administrative Agent, on behalf of the Lenders,
may comply with any applicable state or federal law requirements in connection
with a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

                     (c) The US Administrative Agent shall have the right upon
any such public sale or sales and, to the extent permitted by law, upon any such
private sale or sales, to purchase for the benefit of the US Administrative
Agent and the Lenders, the whole or any part of the Collateral so sold, free of
any right of equity redemption, which equity redemption the Grantors hereby
expressly release.

                     (d) Until the US Administrative Agent is able to effect a
sale, lease, or other disposition of Collateral, the US Administrative Agent
shall have the right to hold or use Collateral, or any part thereof, to the
extent that it deems appropriate for the purpose of preserving Collateral or its
value or for any other purpose deemed appropriate by the US Administrative
Agent. The US Administrative Agent may, if it so elects, seek the appointment of
a receiver or keeper to take possession of Collateral and to enforce any of the
US Administrative Agent's remedies (for the benefit of the US Administrative
Agent and Lenders), with respect to such appointment without prior notice or
hearing as to such appointment.

                     (e) If, after the Credit Agreement has terminated by its
terms and all of the Obligations have been paid in full, there remain Swap
Obligations outstanding, the Required Secured Parties may exercise the remedies
provided in this Section 5.2 upon the occurrence of any event which would allow
or require the termination or acceleration of any Swap Obligations pursuant to
the terms of the Swap Agreement.

                     (f) Notwithstanding the foregoing, neither the US
Administrative Agent nor the Lenders shall be required to (i) make any demand
upon, or pursue or exhaust any of their rights or remedies against, the
Grantors, any other obligor, guarantor, pledgor or any other Person with respect
to the payment of the Secured Obligations or to pursue or exhaust any of their
rights or remedies with respect to any Collateral therefor or any direct or
indirect guarantee thereof, (ii) marshal the Collateral or any guarantee of the
Secured Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

                     (g) Each Grantor recognizes that the US Administrative
Agent may be unable to effect a public sale of any or all the Pledged Collateral
and may be compelled to resort to one or more private sales thereof in
accordance with clause (a) above. Each Grantor also acknowledges that any
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner solely by virtue of such sale being private.
The US Administrative Agent shall be under no obligation to delay a sale of any
of the Pledged Collateral for the period of time necessary to permit the
Grantors or the issuer of the Pledged Collateral to register such securities for
public sale under the Securities Act of 1933, as amended, or under applicable
state securities laws, even if the Grantors and the issuer would agree to do so,
so long as the action by the US Administrative Agent in selling such Pledged
Collateral shall not violate the Securities Act of 1933 or applicable state
securities laws.

           5.3. Grantors' Obligations Upon Default. Upon the request of the US
Administrative Agent after the occurrence of a Default, each Grantor will:

                     (a) assemble and make available to the US Administrative
Agent the Collateral and all books and records relating thereto at any place or
places specified by the US Administrative Agent, whether at the Grantors'
premises or elsewhere;

                     (b) permit the US Administrative Agent, by the US
Administrative Agent's representatives and agents, to enter, occupy and use any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral or the books and records relating thereto, or both, to remove all
or any part of the Collateral or the books and records relating thereto, or
both, and to conduct sales of the Collateral, without any obligation to pay any
Grantor for such use and occupancy;

                     (c) prepare and file, or cause an issuer of Pledged
Collateral to prepare and file, with the Securities and Exchange Commission or
any other applicable government agency, registration statements, a prospectus
and such other documentation in connection with the Pledged Collateral as the US
Administrative Agent may request, all in form and substance satisfactory to the
US Administrative Agent, and furnish to the US Administrative Agent, or cause an
issuer of Pledged Collateral to furnish to the US Administrative Agent, any
information regarding the Pledged Collateral in such detail as the US
Administrative Agent may specify;

                     (d) take, or cause an issuer of Pledged Collateral to take,
any and all actions necessary to register or qualify the Pledged Collateral to
enable the US Administrative Agent to consummate a public sale or other
disposition of the Pledged Collateral; and

                     (e) at its own expense, cause the independent certified
public accountants then engaged by the Grantors to prepare and deliver to the US
Administrative Agent and each Lender, at any time, and from time to time,
promptly upon the US Administrative Agent's request, the following reports with
respect to each Grantor: (i) a reconciliation of all Accounts; (ii) an aging of
all Accounts; (iii) trial balances; and (iv) a test verification of such
Accounts.

           5.4. Grant of Intellectual Property License. For the purpose of
enabling the US Administrative Agent to exercise the rights and remedies under
this Article V at such time as the US Administrative Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby (a) grants to
the US Administrative Agent, for the benefit of the US Administrative Agent and
the Lenders, an irrevocable, nonexclusive license (exercisable without payment
of royalty or other compensation to any Grantor) to use, license or sublicense
any Intellectual property Rights now owned or hereafter acquired by any Grantor,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof
and (b) irrevocably agrees that the US Administrative Agent may sell any of the
Grantors' Inventory directly to any person, including without limitation persons
who have previously purchased the Grantors' Inventory from a Grantor and in
connection with any such sale or other enforcement of the US Administrative
Agent's rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to any Grantor and any Inventory that is covered
by any Copyright owned by or licensed to any Grantor and the US Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to any Grantor and sell such Inventory as provided herein.

ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

           6.1. Account Verification. The US Administrative Agent may at any
time, in the US Administrative Agent's own name, in the name of a nominee of the
US Administrative Agent, or in the name of any Grantor communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of such Grantor,
parties to contracts with any Grantor and obligors in respect of Instruments of
any Grantor to verify with such Persons, to the US Administrative Agent's
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, Instruments, Chattel Paper, payment intangibles and/or other
Receivables.

           6.2. Authorization for Secured Party to Take Certain Action.

                     (a) Each Grantor irrevocably authorizes the US
Administrative Agent at any time and from time to time in the sole discretion of
the US Administrative Agent and appoints the US Administrative Agent as its
attorney in fact (i) to execute on behalf of any Grantor as debtor and to file
financing statements necessary or desirable in the US Administrative Agent's
sole discretion to perfect and to maintain the perfection and priority of the US
Administrative Agent's security interest in the Collateral, (ii) to endorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the US Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the US Administrative Agent's security
interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Pledged
Collateral or with securities intermediaries holding Pledged Collateral as may
be necessary or advisable to give the US Administrative Agent Control over such
Pledged Collateral, (v) to apply the proceeds of any Collateral received by the
US Administrative Agent to the Secured Obligations as provided in Section
5.17(d), (vi) to discharge past due taxes, assessments, charges, fees or Liens
on the Collateral (except for such Liens as are specifically permitted
hereunder), (vii) to contact Account Debtors for any reason, (viii) to demand
payment or enforce payment of the Receivables in the name of the US
Administrative Agent or any Grantor and to endorse any and all checks, drafts,
and other instruments for the payment of money relating to the Receivables, (ix)
to sign any Grantor's name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of any Grantor, assignments and
verifications of Receivables, (x) to exercise all of any Grantor's rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (xi) to settle, adjust, compromise, extend or renew the Receivables,
(xii) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign any Grantor's name on a proof of
claim in bankruptcy or similar document against any Account Debtor of any
Grantor, (xiv) to prepare, file and sign any Grantor's name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xv) to change the address for delivery of mail addressed to
any Grantor to such address as the US Administrative Agent may designate and to
receive, open and dispose of all mail addressed to any Grantor, and (xvi) to do
all other acts and things necessary to carry out this Security Agreement; and
each Grantor agrees to reimburse the US Administrative Agent on demand for any
payment made or any expense incurred by the US Administrative Agent in
connection with any of the foregoing; provided that, this authorization shall
not relieve the Grantors of any of its obligations under this Security Agreement
or under the Credit Agreement.

                     (b) All acts of said attorney or designee are hereby
ratified and approved. The powers conferred on the US Administrative Agent, for
the benefit of the US Administrative Agent and Lenders, under this Section 6.2
are solely to protect the US Administrative Agent's interests in the Collateral
and shall not impose any duty upon the US Administrative Agent or any Lender to
exercise any such powers. The US Administrative Agent agrees that, except for
the powers granted in Section 6.2(a)(i)-(vi) and Section 6.2(a)(xvi), it shall
not exercise any power or authority granted to it unless an Event of Default has
occurred and is continuing.

           6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE US ADMINISTRATIVE AGENT AS THE PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.2 ABOVE) OF EACH GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL,
INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED
COLLATERAL, THE APPOINTMENT OF THE US ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF A DEFAULT.

           6.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF
THE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE AGENT, NOR ANY LENDER, NOR ANY OF THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE
SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE
LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VII
INTENTIONALLY OMITTED


ARTICLE VIII
GENERAL PROVISIONS

           8.1. Waivers. Each Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made. To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the US Administrative Agent or any Lender arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the US Administrative Agent
or such Lender as finally determined by a court of competent jurisdiction. To
the extent it may lawfully do so, each Grantor absolutely and irrevocably waives
and relinquishes the benefit and advantage of, and covenants not to assert
against the US Administrative Agent or any Lender, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise. Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.

           8.2. Limitation on US Administrative Agent's and Lenders' Duty with
Respect to the Collateral. The US Administrative Agent shall have no obligation
to clean-up or otherwise prepare the Collateral for sale. The US Administrative
Agent and each Lender shall use reasonable care with respect to the Collateral
in its possession or under its control. Neither the US Administrative Agent nor
any Lender shall have any other duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of the US
Administrative Agent or such Lender, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the US
Administrative Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is commercially reasonable for the
US Administrative Agent (i) to fail to incur expenses deemed significant by the
US Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as the Grantors, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the US Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the US Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the US Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the US Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the US Administrative Agent would be commercially reasonable in the
US Administrative Agent's exercise of remedies against the Collateral and that
other actions or omissions by the US Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the US Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.

           8.3. Compromises and Collection of Collateral. Each Grantor and the
US Administrative Agent recognize that setoffs, counterclaims, defenses and
other claims may be asserted by obligors with respect to certain of the
Receivables, that certain of the Receivables may be or become uncollectible in
whole or in part and that the expense and probability of success in litigating a
disputed Receivable may exceed the amount that reasonably may be expected to be
recovered with respect to a Receivable. In view of the foregoing, each Grantor
agrees that the US Administrative Agent may at any time and from time to time,
if an Event of Default has occurred and is continuing, compromise with the
obligor on any Receivable, accept in full payment of any Receivable such amount
as the US Administrative Agent in its sole discretion shall determine or abandon
any Receivable, and any such action by the US Administrative Agent shall be
commercially reasonable so long as the US Administrative Agent acts in good
faith based on information known to it at the time it takes any such action.

           8.4. Secured Party Performance of Debtor Obligations. Without having
any obligation to do so, the US Administrative Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement and the Grantors shall reimburse the US Administrative Agent for any
amounts paid by the US Administrative Agent pursuant to this Section 8.4. The
Grantors' obligations to reimburse the US Administrative Agent pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.

           8.5. Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14,
4.15, 4.16, 5.3, or 8.7 will cause irreparable injury to the US Administrative
Agent and the Lenders, that the US Administrative Agent and Lenders have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the US Administrative Agent or the Lenders to seek and
obtain specific performance of other obligations of the Grantors contained in
this Security Agreement, that the covenants of the Grantors contained in the
Sections referred to in this Section 8.5 shall be specifically enforceable
against the Grantors.

           8.6. Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between the Grantors and the US
Administrative Agent or other conduct of the US Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.1(d)) shall be binding upon the US Administrative Agent or
the Lenders unless such authorization is in writing signed by the US
Administrative Agent with the consent or at the direction of the Required
Secured Parties.

           8.7. No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the US Administrative Agent or any Lender to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the US Administrative Agent with the concurrence or at the direction of the
Lenders required under Section 9.02 of the Credit Agreement and then only to the
extent in such writing specifically set forth. All rights and remedies contained
in this Security Agreement or by law afforded shall be cumulative and all shall
be available to the US Administrative Agent and the Lenders until the Secured
Obligations have been paid in full.

           8.8. Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in any this Security Agreement
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.

           8.9. Reinstatement. This Security Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor's assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a "voidable preference," "fraudulent conveyance," or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

           8.10. Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of each Grantor, the US
Administrative Agent and the Lenders and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the US Administrative Agent. No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Secured Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to the US Administrative Agent, for
the benefit of the US Administrative Agent and the Lenders, hereunder.

           8.11. Survival of Representations. All representations and warranties
of each Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

           8.12. Taxes and Expenses. Any taxes (including income taxes) payable
or ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the US Administrative Agent for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys',
auditors' and accountants' fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the US
Administrative Agent) paid or incurred by the US Administrative Agent in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral). Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.

           8.13. Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

           8.14. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit or Supporting Letter of Credit has been
delivered to the US Administrative Agent as required by the Credit Agreement)
and no commitments of the US Administrative Agent or the Lenders which would
give rise to any Secured Obligations are outstanding.

           8.15. Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Grantors and the US Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the US Administrative Agent relating to
the Collateral.

           8.16. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

           8.17. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH
GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE US
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR
AGAINST THE US ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

           8.18. WAIVER OF JURY TRIAL. EACH GRANTOR, THE US ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

           8.19. Indemnity. Each Grantor hereby agrees to indemnify the US
Administrative Agent and the Lenders, and their respective successors, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, costs, and expenses of any kind and nature (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the US Administrative Agent or any Lender is a party thereto) imposed on,
incurred by or asserted against the US Administrative Agent or the Lenders, or
their respective successors, assigns, agents and employees, in any way relating
to or arising out of this Security Agreement, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by the
US Administrative Agent or the Lenders or the Grantors, and any claim for
Patent, Trademark or Copyright infringement).

           8.20. Counterparts. This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart.

ARTICLE IX
NOTICES

           9.1. Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (a) when received, if sent by hand or overnight courier
service, or mailed by certified or registered mail notices or (b) when sent, if
sent by telecopier (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), in each case addressed to any Grantor
at the address set forth on Exhibit A as its principal place of business, and to
the US Administrative Agent and the Lenders at the addresses set forth in
accordance with Section 9.01 of the Credit Agreement.

           9.2. Change in Address for Notices. Each of the Grantors, the US
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.

ARTICLE X
THE US ADMINISTRATIVE AGENT

           JPMorgan Chase Bank, N.A. has been appointed US Administrative Agent
for the Lenders hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the US Administrative Agent hereunder is
subject to the terms of the delegation of authority made by the Lenders to the
US Administrative Agent pursuant to the Credit Agreement, and that the US
Administrative Agent has agreed to act (and any successor US Administrative
Agent shall act) as such hereunder only on the express conditions contained in
such Article VIII. Any successor US Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the US Administrative Agent hereunder.

[Signature Page Follows]

           IN WITNESS WHEREOF, each Grantor and the US Administrative Agent have
executed this Security Agreement as of the date first above written.


  SYSTEMAX INC.


By: /s/ Steven M. Goldschein                                            
          

  Name:
Title: Steven M. Goldschein
Senior Vice President



  SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY INC.
TIGERDIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
ONREBATE.COM INC.
PAPIER CATALOGUES, INC.
CATALOG DATA SYSTEMS, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
B.T.S.A., INC.
PROFIT CENTER SOFTWARE INC.
GLOBAL GOV/ED SOLUTIONS INC.
GLOBAL GOVERNMENT & EDUCATION INC.
SYX DISTRIBUTION INC.
SYX SERVICES INC.
ULTRA PRODUCTS INC.


By: /s/ Steven M. Goldschein                                            
          

  Name:
Title: Steven M. Goldschein
Vice President



  SYSTEMAX SUWANEE LLC

By:       Systemax Inc., Member



  By: /s/ Steven M. Goldschein                                            
          

  Name:
Title: Steven M. Goldschein
Operating Manager


  THE MILLENIUM GROUP LLC


By: /s/ Steven M. Goldschein                                            
          

  Name:
Title: Steven M. Goldschein
Vice President



  JPMORGAN CHASE BANK, N.A.,
  as US Administrative Agent

By: /s/ Donna M. DiForio                                                       
          

  Name:
Title: Donna M. DiForio
Vice President
